Case: 18-30766       Document: 00514910743         Page: 1     Date Filed: 04/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                     No. 18-30766                            FILED
                                   Summary Calendar                      April 10, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

FREDERICK JOHNSON,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:03-CR-136-1


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Frederick Johnson contests the consecutive 24 and 36-month sentences
imposed following the revocation of his supervised-release term. The district
court ordered those two sentences to run consecutively not only to each other,
but also to a state sentence he was serving.
       Johnson asserts: under the circumstances of the case and the state
court’s express instruction that his state sentence be served concurrently with


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-30766    Document: 00514910743      Page: 2   Date Filed: 04/10/2019


                                 No. 18-30766

a federal revocation sentence, his revocation sentence was substantively
unreasonable. He contends the district court ignored the need to take into
consideration unwarranted disparities between his sentence and the sentences
of similarly-situated defendants and failed to properly take into account the
need to provide deterrence from future criminal conduct; the need to protect
the public; and the need to provide educational or vocational training, medical
care, or other correctional treatment.      Additionally, Johnson contends the
district court failed to properly balance the 18 U.S.C. § 3553(a) factors.
      We review the revocation sentences at issue under the “plainly
unreasonable standard”. See United States v. Warren, 720 F.3d 321, 326 (5th
Cir. 2013) (internal quotation marks and citation omitted). Johnson seeks to
preserve for further review his contention that the “plainly unreasonable”
standard should not apply to such sentences. As he concedes, however, this
contention is foreclosed by circuit precedent. United States v. Miller, 634 F.3d
841, 843 (5th Cir. 2011). Additionally, given the deference owed the district
court’s sentencing decision, Johnson has not established his sentence is
substantively unreasonable. See id.
      AFFIRMED.




                                        2